COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-12-00047-CR


Shawn Wayne Ross                          §   From Criminal District Court No. 3

                                          §   of Tarrant County (1249242D)

v.                                        §   February 28, 2013

                                          §   Opinion by Justice Meier

The State of Texas                        §   (nfp)

                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.


                                       SECOND DISTRICT COURT OF APPEALS



                                       By_________________________________
                                         Justice Bill Meier
                       COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00047-CR


SHAWN WAYNE ROSS                                               APPELLANT

                                     V.

THE STATE OF TEXAS                                                   STATE


                                  ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                  ----------

                       MEMORANDUM OPINION1

                                  ----------

     Appellant Shawn Wayne Ross entered an open plea of guilty to

possession of one gram or more but less than four grams of methamphetamine.

See Tex. Health & Safety Code Ann. § 481.115(c) (West 2010). The trial court

found Ross guilty, accepted his plea of true to the indictment’s enhancement

paragraph, ordered and reviewed a presentence investigation report, and



     1
      See Tex. R. App. P. 47.4.


                                      2
conducted a sentencing hearing. The trial court sentenced Ross to four years’

confinement.

      Ross’s court-appointed appellate counsel has filed a motion to withdraw as

counsel and a brief in support of that motion. In the brief, counsel avers that, in

his professional opinion, this appeal is frivolous.       Counsel’s brief and motion

meet the requirements of Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967), by presenting a professional evaluation of the record and demonstrating

why there are no arguable grounds for appeal.             See Stafford v. State, 813
S.W.2d 503, 511 (Tex. Crim. App. 1991); Mays v. State, 904 S.W.2d 920, 922–

23 (Tex. App.—Fort Worth 1995, no pet.). Ross filed a pro se brief in response,

the State filed a reply brief, and Ross filed a rebuttal brief.

      Once an appellant’s court-appointed attorney files a motion to withdraw on

the ground that the appeal is frivolous and fulfills the requirements of Anders, this

court is obligated to undertake an independent examination of the record. See

Stafford, 813 S.W.2d at 511; Mays, 904 S.W.2d at 922–23. Only then may we

grant counsel’s motion to withdraw. See Penson v. Ohio, 488 U.S. 75, 82–83,

109 S. Ct. 346, 351 (1988).

      We have carefully reviewed the record and counsel’s brief. We agree with

counsel that this appeal is wholly frivolous and without merit; we find nothing in

the record that might arguably support the appeal. See Bledsoe v. State, 178
S.W.3d 824, 827–28 (Tex. Crim. App. 2005); see also Meza v. State, 206 S.W.3d
3
684, 685 n.6 (Tex. Crim. App. 2006). Accordingly, we grant counsel’s motion to

withdraw and affirm the trial court’s judgment.




                                                  BILL MEIER
                                                  JUSTICE

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: February 28, 2013




                                         4